DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-20 are allowed.
    	Regarding claim 1, the closest found prior art Holz (US 2014/0028861 A1) teaches a system for monitoring an occupant in a vehicle (see para. 0012, 0013) the system comprising: an illuminator for emitting electromagnetic radiation (see claims 7, 30. Para, 0012-0017 ) to be detected by a detection device for monitoring the occupant (see  822, 824 para. 0078-0079); a driver device for supplying power to the illuminator at a first power level sufficient for allowing the illuminator to emit electromagnetic radiation at a peak level for a short time period (see  817, 819 fig.1 para 78 external power supply); configured to supply the illuminator with the first power level to emit electromagnetic radiation at the peak level for the short time period (see para 0012-0013);
Holz doesn’t expressly teach an energy storage element electrically connected to the driver device and  a power supply device electrically connected to the energy storage element and configured to supply power to the energy storage element at a second power level, wherein the second power level is less than the first power level. 
Hence claim 1 is deemed allowable.
Regarding claim 11, the closest found prior art Holz (US 2014/0028861 A1) teaches a system for monitoring an occupant in a vehicle (see para. 0012, 0013), the system comprising: an energy 

Hence claim 11 is deemed allowable.
Regarding claim 17, the closest found prior art Holz (US 2014/0028861 A1) teaches a method for monitoring an occupant in a vehicle (see para. 0012, 0013), the method comprising the steps of: emitting electromagnetic radiation by an illuminator (see claims 7, 30. Para, 0012-0017 ); detecting by a detection device the emitted radiation for monitoring the occupant (see  822, 824 para. 0078-0079);; supplying power to the illuminator by a driver device at a first power level sufficient for allowing the illuminator to emit electromagnetic radiation at a peak level for a short time period (see  817, 819 fig.1 para 78 external power supply); 
Holz doesn’t expressly teach providing power by an energy storage element for supplying the driver device with the first power level; and supplying electrical power to the energy storage element by a power supply device at a second power level with reduced current and/or voltage in comparison to the first power level. 
Hence claim 17 is deemed allowable.
Claims 2-10 depend on allowable claim 1, hence claims 2-10 are also deemed allowable.
Claims 12-16 depend on allowable claim 11, hence claims 12-17 are also deemed allowable.
Claims 18-20 depend on allowable claim 17, hence claims 18-20 are also deemed allowable.
The cited prior art Sick Ag (DE) 10 2015 10635 doesn’t teach emitting electromagnetic radiation hence it is patentable distinguishable and claims would allowed over Sick Ag (DE) 10 2015 1063.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AQEEL H BUKHARI whose telephone number is (571)272-4382.  The examiner can normally be reached on M-F (9am to 5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/AQEEL H BUKHARI/Examiner, Art Unit 2836